Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 drawn to a method of stimulation, species 2-3, 9-13 in the reply filed on October 26, 2021 is acknowledged.
Upon further consideration, the species election between claims 10-13, 14 and 15 is withdrawn.
Claims 4-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2021.

Response to Amendment
The amendment filed October 26, 2021 has been entered.  Claims 4-8 are withdrawn due to an election requirement.  Claims 16-20 are canceled.  Claim 21 is new.  Currently, claims 1-3, 9-15 and 21 are pending for examination.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to state that U.S. Patent App. Ser. No. 15/667,167 is now US Patent Application No. 10,576,267.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2014/0100637) in view of Williams et al. (US PG Pub 2005/0043765).
Regarding claims 1, Zhang et al. discloses a method of treating a patient using an implantable medical device system (fig. 8) including an implantable pulse generator 800 having a conductive housing 900 and a lead having at least one electrode thereon, comprising: sensing a condition of the patient’s heart necessitating electrical therapy ([0105], [0116]); and delivering an electrical therapy between the at least one electrode, while the at least one electrode 832 is disposed the right ventricle of the patient, 
Regarding claim 9, Zhang et al. discloses wherein the at least one electrode comprises first, second and third electrodes 828, 830, 832, the step of delivering an electrical therapy is performed using the first electrode 832 and the step of sensing a condition necessitating electrical therapy is performed using the second 828 and third 830 electrodes in combination with one another to sense cardiac electrical activity ([0086]).
Regarding claims 10-15 and 21, Zhang et al. discloses the electrical therapy is pacing therapy such as bradycardia, resynchronization, anti-tachyarrhythmia, defibrillation, and anti-tachycardia pacing therapy, wherein the step of sensing a condition necessitating electrical therapy comprises sensing an atrial event using an electrode dispose din the ITV, and using the sensed atrial event to time delivery of the pacing therapy ([0105]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2014/0100637) in view of Williams et al. (US PG Pub 2005/0043765) as applied to claims 1, 9-15 and 21 above, and further in view of Ludwig (US PG Pub 2015/0290467).
Regarding claim 2, Zhang et al. does not expressly disclose the implantable pulse generator is disposed in the left axilla of the patient.  Ludwig teaches it is known in the art to implant an implantable 
Regarding claim 3, Zhang et al. in view of Williams et al. and Ludwig discloses positioning a lead along a path from the implantable pulse generator to an intercostal space over the ITV, then through the intercostal space into the ITV (fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ERICA S LEE/Primary Examiner, Art Unit 3792